Citation Nr: 0712276	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with anxiety and depression, currently 
rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in June 2006, the matter was remanded to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

A February 2003 document reflects that the requested hearing 
was cancelled by the veteran.  The Board notes that in 
correspondence received from the veteran in November 2005, 
she stated that she desired to be unrepresented.  


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
reduced reliability, due to such symptoms as anxiety, 
depressed mood, some memory deficit, and sleep difficulty.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  The veteran 
as advised of the criteria for a higher rating in May 2004, 
which is sufficient under Dingess/Hartman.  The Court also 
stated that the VCAA notice must include information 
regarding the effective date that may be assigned.  In this 
case, the claim is being denied, so that matter is moot with 
no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the AOJ of any information or 
evidence the claimant wanted the AOJ to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
September 2006 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  The record 
shows that the veteran was able to meaningfully participate 
in the adjudication of the claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006). Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran has been in 
receipt of compensation for PTSD evaluated as 50 percent 
disabling from 1997.  By rating decision, dated in September 
2006, service connection for depression and anxiety was 
established.  A 50 percent evaluation was assigned for PTSD 
with anxiety and depression from 1997.  The Board finds that 
the veteran's psychiatric impairment has not significantly 
changed and that a uniform 50 percent rating is appropriate.

The veteran asserts that a higher rating for PTSD with 
anxiety with depression is warranted.  Essentially, she 
asserts she has depression, and sleep difficulty.

The decision in this case is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.  GAF scores assigned include a 
score of 55 in April 1997 and June 1998, a score of 62 in 
June 2002, 65 in January 2003, a score of 62 in December 
2003, a score of 63 in April 2004, and a score of 65 in July 
2005.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (discussing a GAF score of 50).  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

An evaluation in excess of 50 percent for PTSD with anxiety 
and depression is not warranted.  On VA examination in July 
1998, the veteran was oriented to place, person, and time, 
and her responses were logical and goal directed.  No 
indication of a major thought disorder was noted.  Her 
concentration and memory were fair.  A June 2002 VA 
examination, notes she had been married for 31 years and that 
physical problems limited her activities.  On examination, 
she was alert, well-oriented, relevant and coherent.  Memory 
was normal.  A June 2003 VA treatment record notes increased 
feelings of depression and flashbacks and nightmares of in-
service trauma.  On VA examination in December 2003, the 
veteran stated she had attempted suicide in the 1980s and had 
no friends.  On examination, she was noted to be 
appropriately groomed and casually dressed.  She maintained 
good eye contact and cooperated fully.  She was well oriented 
with no apparent cognitive impairment.  Speech was of normal 
rhythm and rate.  Verbalizations were coherent, relevant and 
goal directed.  Thought processes were logical and 
sequential.  Her affect was restricted and her mood appeared 
depressed.  No obsessive, ritualistic or inappropriate 
behavior was noted.  No panic attacks were noted.  Impulse 
control was good.  Sleep difficulty was noted.  She denied 
suicidal and homicidal ideation.  The examiner stated that 
PTSD symptoms appeared to interfere to some degree with 
social functioning.  

A May 2004 VA treatment record notes she was pleasant, 
cooperative, and oriented times threes.  A January 2005 VA 
treatment record notes she was oriented to time, place, and 
person.  Speech was spontaneous, relevant, and coherent.  
Mood was euthymic.  Her affect was appropriate.  Sleep was 
noted to be improved and her appetite was noted to be fair.  
Memory for recent events was noted to be mildly impaired and 
remotely intact.  Cognitive functioning was adequate.  
Judgment and insight were good.  An April 2005 VA treatment 
record notes she was pleasant, cooperative and oriented times 
three.  On VA examination in April 2005, she was noted to be 
on time and neatly dressed, with adequate grooming and 
hygiene.  Eye contact was good.  She was polite, pleasant and 
cooperative.  Serial sevens were noted to be fair.  Memory 
functioning was fair.  Speech was of normal tone, rate and 
rhythm.  Thought content was rational, relevant, coherent and 
goal directed.  No evidence of any psychotic thought process 
was noted.  Affect was somewhat restricted.  No suicidal 
thoughts were noted.  Sleep was noted to have improved.  
Insight, judgment, and impulse control were adequate.  

A July 2005 VA treatment record notes she was alert and 
oriented times three.  She was noted to be well-groomed and 
maintained good eye contact.  Speech was clear, coherent, and 
relevant.  Her mood was euthymic.  Her affect was normal, and 
thought processes were logical and goal directed.  Thought 
content was normal and free of signs of suicidal or homicidal 
ideation.  Memory was noted to appear grossly intact.  
Judgment and insight appeared good.  

The veteran is competent to report her symptoms. However, she 
is not a medical professional and her statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board notes that the April 
2005 VA examination report notes secondary gain issues were 
evident.  Regardless, the Board has accorded more probative 
value to the competent medical evidence establishing moderate 
impairment.  The Board notes that while the veteran was noted 
to be occasionally tangential in April 1997, the examiner 
specifically stated that it was not an indication of a 
thought disorder.  In addition, while she was only able to 
remember 1 out of 4 words following a 5-minute interval on VA 
examination in July 1998, long-term memory was unproblematic.  

The Board notes that the GAF scores of 55 assigned by the 
April 1997 and June 1998 examiners reflect moderate 
impairment, consistent with the June 1998 VA examination 
report noting moderately depressed mood, and the April 2005 
VA opinion of moderate impact on social and vocational 
functioning, with no significant change since 2003.  The 
Board finds the veteran's overall disability picture is 
represented by the 50 percent disability evaluation assigned.  
In regard to employment, the Board notes that December 2003 
VA examiner stated that PTSD did not preclude gainful 
employment.  The examiner stated that her potential for 
employment appeared to be hindered in large part to her 
perceived physical incapacity.  The April 2005 VA examination 
report specifically notes she was unemployed due to physical 
disability.  For essentially the reasons outlined earlier, 
extraschedular evaluation is not in order.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


